 



Exhibit 10.1

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (“Amendment”), is made and entered into this 17th
day of November, 2004 by and between Mission West Properties, L.P. II (formerly
known as Berg & Berg Developers), a Delaware limited partnership (“Lessor”) and
Celeritek, Inc., a California Corporation (“Lessee”).

RECITALS



A.   Lessee currently leases from Lessor 54,672 square feet of space located at
3236 Scott Boulevard, Santa Clara, California (“the “Premises”) pursuant to that
certain lease dated April 1, 1993 and the First Amendment date the 17th of June,
1999 (the “Lease”).



B.   The term of the Lease expires September 30, 2005.



C.   Lessee has elected and Lessor has agreed to extend the subject property to
the terms and conditions set forth herein:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereto agree to amend the Lease as
follows:



  1.   TERM: The term of the Lease is hereby extended for five years until
September 30, 2010.



  2.   BASIC RENT: The basic rent shall be adjusted to and payable as follows:

                              Basic Rent     CAC*     Total  
December 1, 2004 through September 30, 2005
  $ 51,654     $ 7,800 *   $ 59,454  
October 1, 2005 through September 30, 2006
  $ 54,388     $ 8,034 *   $ 62,422  
October 1, 2006 through September 30, 2007
  $ 57,122     $ 8,275 *   $ 65,397  
October 1, 2007 through September 30, 2008
  $ 59,855     $ 8,523 *   $ 68,378  
October 1, 2008 through September 30, 2009
  $ 62,589     $ 8,779 *   $ 71,368  
October 1, 2009 through September 30, 2010
  $ 65,322     $ 9,042 *   $ 74,364  
*Subject to annual adjustment.
                       



  3.   BROKERAGE COMMISSION: Each party represents and warrants to the other
party that it has not utilized or contacted a real estate broker or finder with
respect to this Amendment and each party agrees to indemnify and hold each other
harmless against any claim, cost, liability or cause of action asserted by any
broker or finder claiming through either party. Lessor and Lessee agree that
Lessor shall not be obligated to pay any broker leasing commissions, consulting
fees, finders’ fees or any other fees or commissions arising out of the
negotiation and execution of this Amendment or relating to any extended term of
the Lease.



  4.   LESSEE CERTIFICATION: Lessee hereby certifies and confirms that as of the
date of this Amendment, Lessee has not received any notice from any governmental
authority asserting that it is in violation of (and Lessee is not otherwise
aware that it is in violation of) any government regulations, ordinances, rules
or laws, including those pertaining to its use, storage, disposal, discharge,
transportation, and/or release of Hazardous Waste and/or Hazardous Materials on
or about the Premises (“Hazardous Materials Use”).

 



--------------------------------------------------------------------------------



 



Nothing herein shall release Lessee from, and Lessee shall continue to perform,
its obligation to comply with all government, regulations, ordinances, rules and
laws relating to its Hazardous Materials Use as set forth in the Lease.



  5.   COMMON AREA CHARGES (“CAC”): Lessee shall pay to Lessor estimated taxes,
insurance and gardening during the extended term in accordance with the existing
provisions of the Lease, including the exclusions from common area charges
specified in the Lease. (The current monthly estimated common area charge is
$7,800).



  6.   RATIFICATION OF LEASE: Except as modified herein, the Lease is hereby
ratified, approved and confirmed upon all the terms, covenants, and conditions.



  7.   AUTHORITY: Each party executing this Amendment represents and warrants
that he or she is duly authorized to execute and deliver this Amendment. If
executed on behalf of a corporation, that this Amendment is executed in
accordance with the bylaws of said corporation (or a partnership that this
Amendment is executed in accordance with the partnership agreement of such
partnership), that no other party’s approval or consent to such execution and
delivery is required, and that this Amendment is binding upon said individual,
corporation (or partnership) as the case may be in accordance with its terms.



  8.   ASSIGNMENT AND SUBLETTING: Notwithstanding any provision of Section 16 of
Lease, Lessee during the initial term of this Amendment shall have the right to
sublease up to 27,500 sq. ft. of the Premises. Provided the sublessee is not a
user of Hazardous Materials, Lessee shall not be required to obtain approval of
Lessor or pay any portion of Rent to Lessor.



  9.   OPTION TO EXTEND: Lessee shall have option to extend this Lease for one
five (5) year term per the provisions of Section 3.4 and 4.5 (i), (ii), and
(iii) of the Lease.



  10.   ROOF REPLACEMENT: Lessor shall contract with a reputable roofing
contractor (“Roofer”) for replacement of the roof in accordance with this
Section. The Roofer, the contract with roofer, and the roofer’s price shall be
mutually agreed upon by Lessor and Lessee. Lessor shall pay the first $20,467.00
of the amount payable to the Roofer under the approved contract and Lessee shall
pay any overage. If amounts are payable to the Roofer in multiple installments,
then Lessor and Lessee shall each pay their proportionate share of each such
installment in accordance with the terms of the approved contract with the
Roofer.

IN WITNESS WHEREOF, the undersigned have executed this Agreement intending to be
bound thereby as of the date set forth below their respective signatures.

     
MISSION WEST PROPERTIES, L.P., II
  Celeritek, Inc.
a Delaware limited partnership
  a California corporation
By: Mission West Properties, Inc.,
   
A Maryland corporation
     
By: /s/ Carl E. Berg
  By: /s/ Margaret Smith
 
   
Carl E. Berg
  Margaret Smith
Title: CEO
  Title: CFO
Date: 11/18/04
  Date: 11/17/04

 